Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Corrected Notice of Allowability is issued to correct an error in the claim numbering on the Issue Classification document.
Claims 1, 3-6, 8, 10-13, 15, 17, and 21 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim per the PTAB decision dated 15 January 2021.
The claimed invention is subject matter eligible because the claimed invention is not directed to any of the abstract ideas enumerated in the 2019 PEG and thus satisfies  prong 2A1.
The most remarkable prior art of record is as follows:
Kosara et al., Tools for Acquiring Clinical Guidelines in Asbru;
Vandanacker et al. : U.S. Pre-Grant Patent Publication No. 2007/0078497;
de Clercq, Approaches for creating computer-interpretable guidelines that facilitate decision support;
McCallie JR. et al.: U.S. Pre-Grant Patent Publication No. 2006/0143043;
Childress: U.S. Patent No. 4,646,250;
Ram et al.: U.S. Pre-Grant Patent Publication No. 2005/0108049;
Eggena: U.S. Pre-Grant Patent Publication No. 2010/0211402.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Additional prior art made of record is noted in the attached PTO 892 and include:
Lagor et al. (U.S. Pre-Grant Patent Publication No. 2011/0276343) which discloses a system for generating a patient worklist and then an updated worklist based on user input.
Mahoney et al. (U.S. Pre-Grant Patent Publication No. 2011/0276343) which discloses computerized collaboration tools for performing collaborative activates. 
Bleyendaal et al. (U.S. Pre-Grant Patent Publication No. 2007/0005394) which discloses a system for storing and updating patient order sets for patient diagnosis, management, and therapy;
Shahar et al., A framework for a distributed, hybrid, multiple-ontology clinical-guideline library, and automated guideline-support tools, which discloses a web-based system for converting and accessing computer interpretable guidelines. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626